11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Nicholas Roman IV,                              * From the 142nd District
                                                 Court of Midland County,
                                                 Trial Court No. CV-46,781.

Vs. No. 11-14-00035-CV                         * May 8, 2014

Manhattan Petroleum, Inc.;                     * Per Curiam Memorandum Opinion
Manhattan Oil & Gas, Ltd.;                      (Panel consists of: Wright, C.J.,
Michael J. Grella; and Element                   Willson, J., and Bailey, J.)
Petroleum, L.P., f/k/a MPI Energy
Partners, L.P.,

     This court has considered Nicholas Roman IV’s unopposed motion for partial
dismissal and concludes that the motion should be granted.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed as to Manhattan
Petroleum, Inc.; Manhattan Oil & Gas, Ltd.; and Michael J. Grella only. The costs
incurred by reason of the dismissed portion of this appeal are taxed against the party
incurring same.